Order entered May 21, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00239-CV

              ECO PLANET, LLC AND M. JAMAL MEZANAZI, Appellants

                                               V.

                     ANT TRADING AND THABED AKEED, Appellees

                            On Appeal from the 95th District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-03276

                                           ORDER
       Before the Court is appellants’ May 17, 2019 motion for leave to extend time to file brief

tendered. The motion was filed in response to a postcard from the Court informing them their

brief, filed May 13, 2019, was late.

       As appellants’ brief was due May 13th, the postcard was sent by mistake, and the brief

was timely filed. See TEX. R. APP. P. 4.1(a). Accordingly, we DENY the motion as moot. See

TEX. R. APP. P. 4.1(a).

                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE